Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 24, 2018

The Court of Appeals hereby passes the following order:

A18D0262. ERROL M. WINDHOM v. THE STATE.

      A jury convicted Errol Windhom of armed robbery, and this Court affirmed his
conviction. Windhom v. State, 326 Ga. App. 212 (756 SE2d 296) (2014). Windhom
subsequently filed a motion alleging that his conviction was void because the
principal witness against him was incompetent to testify, and an “Application for the
Writ of Habeas Corpus Ad Testificandum,” seeking to be brought to court for a
hearing on the motion. The trial court entered an order on September 27, 2017,
dismissing Windhom’s filings, citing, in part, the statutory provisions governing a
habeas corpus action to challenge a conviction. Windhom filed an application for
discretionary appeal, which was initially docketed in the Supreme Court on
November 29, 2017. The Supreme Court transferred the application to this Court after
finding that the trial court order did not invoke its jurisdiction. We, however, lack
jurisdiction over this discretionary application for two reasons.
      First, an application for discretionary appeal must be filed within 30 days of
entry of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements
of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). This application, filed 63 days after entry of the challenged order,
is untimely.
      Moreover, “a petition to vacate or modify a judgment of conviction is not an
appropriate remedy in a criminal case[,]” and any appeal from an order denying such
a motion must be dismissed. Harper v. State, 286 Ga. 216 (686 SE2d 786) (2009); see
also Grant v. State, 159 Ga. App. 2, 3 (282 SE2d 668) (1981) (a motion to set aside
a verdict and judgment is not an appropriate remedy in a criminal case). Accordingly,
Windhom’s application for discretionary appeal is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/24/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.